DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
auxiliary device in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “control specification” in claim 10, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear within the claims as to what the “control specification” is referring. Is the “control specification” referring to formed control points along the trajectory for the vehicle to follow?  Is the “control specification” a set of control instructions for the vehicle drive train apparatus and steering apparatus to perform their respective functions?
The claim(s) has/have been interpreted as best understood by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SMITH et al., US 20160026185, herein further known as Smith.
Regarding claim 1, Smith discloses a system for determining a position of a vehicle on a site (paragraph 4, disclosed technology relates to a system and method for localizing (i.e. determining a position) and confining an autonomous mobile work device (i.e. a vehicle) or devices to a user-defined space) and for calculating a trajectory (paragraph 61, can include using a combination dead reckoning, GPS sensors or optical sensors to provide a path to traverse (i.e. a trajectory)), comprising: at least one vehicle  (paragraph 4, an autonomous mobile work device); at least one auxiliary device; and at least one reflector element mounted in surroundings of the vehicle (paragraph 5, mobile work device, performing work in a designated area, includes at least one sensor (i.e. auxiliary device) configured to locate the at least one variable reflectivity base station (i.e. reflector element mounted in surroundings) along a designated route section  (paragraph 5, performing work in a designated area, AND paragraph 61, a path to traverse), wherein the auxiliary device transmits (paragraph 51, autonomous mobile work system contains one or more distance sensing systems such as a gigahertz radar system, ultrasound system or ultra wide band radar system (wherein it is well known in the art that a radar system has a transmitter that emits (i.e. transmits) radio waves known as radar signals in predetermined directions)) and receives an electromagnetic beam (paragraph 39, autonomous mobile work system is capable of sensing the state of the variable reflectance base stations via sensors such as electromagnetic or optical sensors).
Regarding claim 2, Smith discloses all elements of claim 1 above.
Smith discloses further a system wherein the auxiliary device includes a control unit (paragraph 75, mobile work system would include at least some of the following systems, an  for ascertaining an angle of incidence of the received electromagnetic beam (paragraph 40, autonomous mobile work system is taught or autonomously learns the location of the reflective base stations via user or sensor input, earlier obtained location information or use of an automatic secondary positioning system such as a satellite based system or other local positioning system (global positioning system or GPS). A first reflective state and distance or angle to at least one of the base stations are measured by the reflective distance or angle and reflectivity sensors on the autonomous mobile work system).
Regarding claim 3, Smith discloses all elements of claim 1 above.
Smith discloses further a system wherein the auxiliary device includes a control unit (paragraph 75, mobile work system would include at least some of the following systems, an electrical drive system, motors, gearing gears, control module (i.e. a control unit), radar sensor, ultrasound sensors) for ascertaining at least one reflecting pattern (paragraph 55, method includes changing a first variable reflector's reflectance state (i.e. reflecting pattern) via timing signal or command signal, and measuring a distance or an angle and a reflectance between the mobile works system (i.e. a vehicle on a site) and at least one variable reflective base station (i.e. reflector element mounted in surroundings) is taken to the first reflector) of the electromagnetic beam after the electromagnetic beam is reflected.
Regarding claim 4, Smith discloses all elements of claim 1 above.
Smith discloses further a system wherein the at least one reflector element includes at least two reflector elements mounted at one position (paragraphs 39-42, autonomous mobile work system is taught or autonomously learns the location of the reflective base station, first reflective state and distance or angle to one of the base stations are measured by the reflective in the surroundings of the vehicle.
Regarding claim 5, Smith discloses all elements of claim 3 above.
Smith discloses further a system wherein: at least one of the at least one reflecting pattern and at least one reflecting angle is identifiable by the control unit as a defined position of the designated route section (paragraph 62, method may include commanding the orientation of the mobile work system to change in order to correctly discover and measure one or more of the variable reflectance base stations, system can determine angle via at least one of an onboard compass, a gyroscope or accelerometer, dead reckoning, environmental pattern observation (i.e. reflecting pattern).
Regarding claim 6, Smith discloses all elements of claim 4 above.
Smith discloses further a system wherein a distance between the at least two reflector elements is defined as a distinctive feature for each position in the surroundings of the vehicle (paragraph 54, user could program the system to recognize a fixed feature (i.e. distinctive feature) of the property and thereby require the system to find and recognize that fixed feature of the work area (i.e. position in the surroundings) before allowing work operations to be performed again by the mobile work system).
Regarding claim 7, Smith discloses all elements of claim 1 above.
 a system wherein at least one reflector element includes a shield (paragraph 51, physical orientation of a reflector could be used, such as by a  reflective surface being covered by a shutter (i.e. a shield).  
Regarding claim 8, Smith discloses all elements of claim 7 above.
Smith discloses further a system wherein the shield is designed differently at each position in the surroundings of the vehicle or is attached at a different angle to the at least one reflector element (paragraph 51, physical orientation of a reflector could be used, such as by a  reflective surface being covered by a shutter (i.e. a shield), AND paragraph 173, variable reflector having a motor for moving the orientation (i.e. different angle) of the reflector.
Regarding claim 9, Smith discloses all elements of claim 1 above.
Smith discloses further a system wherein the auxiliary device at least one of ascertains and uses odometry data for determining the position of the vehicle on the site (paragraph 92-102, mobile work device includes, visual odometer sensor, AND paragraph 185, mobile work system also having odometers for determination of system motion, orientation and augmentation of location information).
Regarding claim 10, Smith discloses a method for navigating at least one vehicle  (paragraph 4, disclosed technology relates to a system and method for localizing (i.e. determining a position) and confining an autonomous mobile work device (i.e. a vehicle) or devices to a user-defined space) along a trajectory (paragraph 61, method can include using a combination dead reckoning, GPS sensors or optical sensors to provide a path to traverse (i.e. a trajectory)) and for determining a position of the vehicle (paragraph 4, disclosed technology relates to a system and method for localizing (i.e. determining a position) and mobile work system  on a site using an auxiliary device situated on the vehicle, comprising: ascertaining one of a relative position of the vehicle and an absolute position of the vehicle (paragraph 66, mobile work system (i.e. vehicle) determines its location relative to the variable reflectors (i.e. relative position) and may contain GPS systems, RTK-GPS system or other error correcting GPS system to allow for a secondary accurate positioning (i.e. absolute position)  as a result of an interaction of the auxiliary device with at least one reflector element (paragraph 5, mobile work device (i.e. vehicle), performing work in a designated area (i.e. on a site), includes at least one sensor (i.e. auxiliary device situated on the vehicle) configured to locate the at least one variable reflectivity base station (i.e. reflector element mounted in surroundings); and steering the vehicle based on a control specification of the auxiliary device (paragraph 51, autonomous mobile work system (i.e. vehicle), at least in part, comprises one or more autonomously movable work systems, AND paragraph 179,  autonomous mobile work systems having a motor drive system for moving the mobile work system, AND paragraph 75, the mobile work system would include at least some of the following systems, an electrical drive system, motors, gearing gears, control module, radar sensor, ultrasound sensors, AND paragraph 97, servo steering system (i.e. steering the vehicle) AND paragraph 70, positioning sensor system may also employ filtering software to allow smoothing correction of the stored location methods and may have a line fitting algorithm (i.e. control specification) to create a closed path around the autonomous mobile work system or station's indented work area or areas) .
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669